 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
 3   PETER S. LEVITT
     Assistant United States Attorney
 4   501 Las Vegas Blvd., South, Ste. 1100
     Las Vegas, Nevada 89101
 5   (702) 388-6336 / Fax: (702) 388-6418
     peter.s.levitt@usdoj.gov
 6
     Representing the United States of America
 7
                                        UNITED STATES DISTRICT COURT
 8                                           DISTRICT OF NEVADA

 9   UNITED STATES OF AMERICA,                             Case No. 2:19-cr-00286-APG-DJA

10                                 Plaintiff,              STIPULATION TO CONTINUE
                                                           SENTENCING
11                   vs.                                   (First Request)

12   EDDIE KENT HAMPTON,

13                                Defendant.

14              IT IS HEREBY STIPULATED AND AGREED, by and between, the United States of

15   America, through the undersigned, together with Gabriel Grasso, counsel for defendant EDDIE

16   HAMPTON, that the sentencing hearing currently scheduled for March 3, 2020 at 10:30 a.m., be

17   vacated and reset to a date and time convenient to the Court but no sooner than two weeks from

18   March 3, 2020.

19   This stipulation is entered into for the following reasons:

20              1.         Government counsel will be out of the jurisdiction at the time of the sentencing.

21              2.         The Defendant is currently on bond and does not object to the continuance.

22              3.         Additionally, denial of this request for continuance could result in a miscarriage of

23   justice.

24

                                                             1
 1          4.      The additional time requested by this Stipulation is made in good faith and not for

 2   purposes of delay.

 3          5.      This is the first request for a continuance of the sentencing.

 4          DATED this 28th day of January, 2020.

 5
     NICHOLAS A. TRUTANICH
 6   UNITED STATES ATTORNEY

 7                 s/ Peter S. Levitt                                   s/ Gabriel Grasso

 8   PETER S. LEVITT                                    GABRIEL GRASSO
     Assistant United States Attorneys                  Counsel for Defendant Eddie Hampton
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                                       2
 1                                      UNITED STATES DISTRICT COURT
                                            DISTRICT OF NEVADA
 2
     UNITED STATES OF AMERICA,
 3                                                           Case No. 2:19-cr-00286-APG-DJA
                                   Plaintiff,
 4
                     vs.                                     ORDER
 5
     EDDIE KENT HAMPTON,
 6
                                  Defendant.
 7

 8              1.         Government counsel will be out of the jurisdiction at the time of the sentencing.

 9              2.         The Defendant is currently on bond and does not object to the continuance.

10              3.         Additionally, denial of this request for continuance could result in a miscarriage of

11   justice.

12              4.         The additional time requested by this Stipulation is made in good faith and not for

13   purposes of delay.

14              5.         This is the first request for a continuance of the sentencing.

15              For all of the above-stated reasons, the ends of justice would best be served by a

16   continuance of the sentencing date.

17                                              CONCLUSIONS OF LAW

18              The ends of justice served by granting said continuance outweigh the best interest of the

19   public and the defendants, since the failure to grant said continuance would be likely to result in

20   a miscarriage of justice.

21              The continuance sought herein is allowed, with the defendants’ consent, pursuant to

22   Federal Rules of Procedure 5.1(d).

23              IT IS THEREFORE ORDERED that the sentencing in the above-captioned matter

24

                                                              3
 1   currently scheduled for March 3, 2020 at 10:30 a.m., be vacated and continued to March 30,

 2   2020 at 9:30 a.m. in courtroom 6C.

 3
            IT IS SO ORDERED.
 4

 5
     Entered:   January 30, 2020
 6                                              HONORABLE ANDREW P. GORDON
                                                DISTRICT COURT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                                    4
